Fourth Court of Appeals
                                San Antonio, Texas
                                      JUDGMENT
                                    No. 04-20-00561-CV

Enrique LOPEZ, Individually, and as Representative of the Estate of Tristan Lopez, Deceased,
                                       Appellant

                                             v.

                                 GUIDING LIGHT, LLC,
                                       Appellee

                 From the 150th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2019CI21729
                        Honorable Norma Gonzales, Judge Presiding

  BEFORE CHIEF JUSTICE MARTINEZ, JUSTICE RIOS, AND JUSTICE VALENZUELA

      In accordance with this court’s opinion of this date, the trial court’s Order Granting
Defendant’s Motion to Dismiss With Prejudice and Motion to Award Attorneys’ Fees & Costs is
AFFIRMED. Costs of appeal are assessed against appellant.

       SIGNED December 1, 2021.


                                              _____________________________
                                              Lori I. Valenzuela, Justice